       Case 2:19-cr-00369-DWA Document 108-3 Filed 10/14/20 Page 1 of 2



                                                                          Omega Building, Suite 210
                                                                             160 North Craig Street
                                                                              Pittsburgh, PA 15213
         Cybergenetics                                                                         USA
                                                                                      412.683.3004
                                                                                FAX 412.683.3005
                                                                                  www.cybgen.com


Access to TrueAllele® Source Code by Defense Experts
TrueAllele® Casework is available for purchase by government laboratories. TrueAllele
reliability has been well established through extensive scientific testing (see References below).
Scientists assess technology through empirical testing, not by reading source code.

When Cybergenetics has used TrueAllele to generate scientific evidence in a case being heard in
a court of law (the “Case”), both parties are provided at no cost TrueAllele:
        • validation study data and reports
        • mathematical descriptions and peer-reviewed scientific papers
        • user manuals and operating procedures
        • VUIer™ software and data for reviewing case results
        • Cloud access for independent empirical testing

TrueAllele source code (the “Source Code”) is a Cybergenetics trade secret. A defense expert
witness retained by the accused in the Case (the “Recipient”) can request in writing access to
inspect the Source Code. Cybergenetics (the “Discloser”) will disclose the Source Code to the
Recipient for inspection (the “Inspection”), only under the following conditions:
    1. The Recipient cannot be a developer of competing software products, nor have any
        (direct or indirect) commercial, research or employment interest in such products.
    2. The Recipient inspecting the Source Code must be an expert witness who has been
        retained by the opposing party in the Case.
    3. The Recipient must sign a Discloser confidentiality agreement (the “Agreement”) prior
        to the Inspection.
    4. The Recipient accepts all terms and conditions of the Agreement.
    5. The Recipient will pay the Discloser for the Inspection.
    6. In the event of a breach of the Agreement, the Recipient accepts full responsibility for all
        adverse financial and legal consequences.
    7. The Discloser will determine the time and place of the Inspection.
    8. The Recipient accepts the following Inspection conditions:
            a. A Discloser representative will supervise the Inspection, and shall be present in
                the inspection room (the “Room”) at all times;
            b. No photographic devices (including mobile telephones or tablet devices) will be
                permitted in the Room;
            c. Only handwritten notes may be taken during the Inspection;
            d. The Discloser will provide in the Room a stand-alone computer (the “Computer”)
                containing MATLAB Source Code and viewing software;
            e. The Computer will not accept storage devices, such as USB or optical media; and
            f. Consent is given to video surveillance and recording throughout the Inspection.


                                             Page 1 of 2
       Case 2:19-cr-00369-DWA Document 108-3 Filed 10/14/20 Page 2 of 2




References

Perlin MW, Lancia G, Ng S-K. Toward fully automated genotyping: genotyping microsatellite
markers by deconvolution. Am J Hum Genet. 1995;57(5):1199-210.

Perlin MW, Szabady B. Linear mixture analysis: a mathematical approach to resolving mixed
DNA samples. J Forensic Sci. 2001;46(6):1372-7.

Kadash K, Kozlowski BE, Biega LA, Duceman BW. Validation study of the TrueAllele®
automated data review system. Journal of Forensic Sciences. 2004;49(4):1-8.

Perlin MW, Sinelnikov A. An information gap in DNA evidence interpretation. PLoS ONE.
2009;4(12):e8327.

Perlin MW, Legler MM, Spencer CE, Smith JL, Allan WP, Belrose JL, Duceman BW.
Validating TrueAllele® DNA mixture interpretation. Journal of Forensic Sciences.
2011;56(6):1430-1447.

Ballantyne J, Hanson EK, Perlin MW. DNA mixture genotyping by probabilistic computer
interpretation of binomially-sampled laser captured cell populations: combining quantitative data
for greater identification information. Science & Justice. 2013;52(2):103-14.

Perlin MW, Belrose JL, Duceman BW. New York State TrueAllele® Casework validation study.
Journal of Forensic Sciences. 2013;58(6):1458-66.

Perlin MW, Dormer K, Hornyak J, Schiermeier-Wood L, Greenspoon S. TrueAllele® Casework
on Virginia DNA mixture evidence: computer and manual interpretation in 72 reported criminal
cases. PLoS ONE. 2014:9(3):e92837.

Perlin MW, Hornyak J, Sugimoto G, Miller K. TrueAllele® genotype identification on DNA
mixtures containing up to five unknown contributors. Journal of Forensic Sciences. 2015;
60(4):857-868.

Greenspoon SA, Schiermeier-Wood L, Jenkins BC. Establishing the limits of TrueAllele®
Casework: a validation study. Journal of Forensic Sciences. 2015;60(5):1263-1276.

Perlin MW. Inclusion probability for DNA mixtures is a subjective one-sided match statistic
unrelated to identification information. Journal of Pathology Informatics, 2015;6(1):59.

TrueAllele compliance with SWGDAM validation guidelines, Cybergenetics, November 2016.


Contact

Interested parties should contact Dr. Ria David at info@cybgen.com.




                                           Page 2 of 2
